341




        OFFICE   OF THE   ATTORNEY     GENERAL      OF TEXAS
                              AUSTIN




                                                     76A) in
                                                     s.ont
                                                 cmlren or
                                            or T~)x~s,rho
                                                 xaa, are r*-
                                                 SLOW 0r th0


                                       qwatlon      will   be




      -stmtion 6. (e).     Eo psraon shall  wqgage in the
buslnrsr, or manufaaturlrg,    Yapairing or nnavrting    anr
beMing unlce8 he ahall h&*:6 obtained      a pemif   irm the
Cepartmnt .
342
*a. morga iv.00x - Page 4



         nBa4dl.ngundoubtedly la dilated to the publio
    health and oomfort, and my reaeonabls regulation o?
    the manufaature, renovating anclaelllng of bedding
    for sanitary purpoaaa would be a mane having 8 sub-
    atantfal relation to the rnd eought to be aoeomplfahe4,
    namely, tha proteotion of the pub110 health.
         *The nquixement or a penkIt or lloabaa t   engage
    Sn a baalnoaa or oooupatlon La ctneof the old4 t &nd
    mo6t univeaallp noegnired rotam or valid pollee regu-
    lation.
          w* * *

           *sla ilnd that Artlolo 4476e Ia a regulatory enaat-
    mant within the aonat~tutlonal limlkU%na       of tha atatmVa
    polio@ p%wor, derrignnsd  to pxomote the health, eon&fort,
    and welfare Of the publi0.     The pzPvlelona of tha Aa t lra
    not unreaaonablo, axbifraxy,    or ea ti%ioual but hare a
    aubatantial ralatlon to tha objeatfve of aa?eguardln#     the
    ptlblia health. on the other h&Ad.,the r*atrlationa and
    regulation8 0r the A%t axawlthh       proper limita and in M
    nay impair any rundamental right8 of ovary peraon to ,pur-
    sue a Lawful bualnaes or oaoupation and to we nn4 anjoy
    him pxlvate    pxoarty  by any naaonable anb~prropesmethod.
    The boddlng buaPAwe la rubjeot to rogulatlonunbr thm
    p%l;%s poww, and thb Texas Bedding Law deem not mount W
    an axeralae or the polloe power inao6manauPate with the
    duty and obligation of the Legialatore to pF%viae ?%r tb
    poop10 la thair health, Barsty, aomfort, or la not looon-
    aiat%nt with private property tighta.*
          Ws are unable to rind  any pxtmiaion in Art1010 4476 exempt-
iqg ioreigA nmnufemturen rx0m the OQWa%$oA 0r thlr A%t.     OA the
eontrary, the Legialatura ham lhoun a aontnry intent by erpxeualy
ltatlng that no poreon (a8 dOffAed by Sootion 1 (0)) ahall be en-
gaged in the 6iiafneaa of nmnuraoturiag, repairing or renovating any
bedding unleae he ahall have obtained a pelmit.
          Therarorcr,it 10 the opinion of this dapartmont that ror-
@if&nmanufaotursm  who intend to sell beddfng in this Stat0  muat
oomply with the permit provialona of Artialr am well a8 donwtio
aanuraoturers. To held otherwise nm.Ld to a degree, bta der*atfAg
the very pwposa or its enaetmsnt, to wit, regulating the maAt&aa-
ture and gale or bedding to the objbet 09 earaguardlng th% health